FILE COPY




                                  No. 07-15-00086-CV


Danny Shead                                 §     From the 181st District Court
 Appellant                                          of Randall County
                                            §
v.                                                March 24, 2015
                                            §
The State of Texas                                Opinion by Justice Pirtle
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated March 24, 2015, it is ordered,

adjudged and decreed that this appeal be dismissed for want of jurisdiction.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo